Grady Ulad Reed v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-110-CR

     GRADY ULAD REED,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the County Court
Falls County, Texas
Trial Court # 00-4750
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant Grady Reed has filed a motion to dismiss his appeal requesting that this Court
“withdraw Appellant’s notice of appeal and dismiss this appeal.”  In relevant portion, Rule 42.2
of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).  We have not issued a decision in this appeal.  The motion is signed by
Reed.  See id.  A copy has been sent to the trial court clerk.  Id.
      This appeal is dismissed.

                                                                       PER CURIAM

Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Dismissed
Opinion delivered and filed December 19, 2001
Do not publish
[CR25]